03/13/2020




       IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 19-0288




                                   No. DA 19-0288
CLIFFTON WELLS,

     Defendant And Appellant,
v.
STATE OF MONTANA,
           Plaintiff & Appellee.

                                      ORDER

      Upon consideration of Appellant’s Unopposed Motion For Extension Of

Time, and with good cause shown, Appellant is hereby granted an extension of

time until April 11, 2020 in which to prepare, file and serve Appellant’s opening

brief. No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 13 2020